DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 1, 8, 9, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (4,759,196) in view of Abthoff et al (5,256,103).
4.       Regarding to claim 1, Davis discloses an air conditioner (72 in Fig. 5) comprising: an air blower (36) configured to take air (41) from an inlet (54), and to blow the air from an outlet (30); a filter (40) configured to purify the air (41); a first air path (41) and a second air path (24) in which the air purified by the filter is blown; a pair of filters (18) of a heat exchanger (16) provided in the second air path (24), and configured to humidify the air taken into the second air path (24); and a divider (60) provided on the first air path and configured to adjust the air traveling from the first air path (41) toward the second air path (24).  Davis shows in Figure 5 that the divider (60) has the rotation axis located in the middle of the divider (60) instead of being at the end of the divider where the rotation axis is located.  Abthoff et al disclose a ventilation arrangement for the interior of a vehicle air conditioning unit having a divider (32 in Fig. 1) wherein the rotation axis is located at the end of divider (see 32 in Fig. 1, col. 4, lines 7-21).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the divider (60) of Davis to have a rotation axis located at the end of the divider as taught by Abthoff et al since it is well known in the art that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
5.       Regarding to claim 8, Davis further discloses an opening (30) configured to allow the air traveling from the first air path (41) to the second air path (24) to pass through, wherein the divider (60) opens and closes the opening (30), wherein the opening (30) is disposed, on the second air path (24), in a position to allow the air, traveling from the first air path (41) toward the second air path (24), to path through closer to the outlet (30) than to the heat exchanger (16).
6.       Regarding to claim 9, Davis discloses the divider (60) defining the first air path (41) when the opening (30) opens, and blocks the first air path (41) when the opening (30) is closed.
7.       Regarding to claim 11, Davis discloses the divider (60) being capable of varying, in multiple steps, an opening angle with respect to the opening about the rotation axis (col. 3, lines 35-40), wherein the rotation axis is positioned across the opening (30) from the filter (40).  Abthoff et al also disclose the divider (32) being capable of varying, in multiple steps, an opening angle with respect to the opening about the rotation axis (see 32 in Fig. 1, col. 4, lines 7-21), wherein the rotation axis is positioned across the opening (16) from the filter (38).  
8.       Regarding to claims 13 and 15, Davis discloses when the opening (30) is closed with the divider (60), a humidification operation (16) is performed to humidify the air, and wherein in an operation to increase humidity of the air, the divider (60) closes the opening (30).
9.       Regarding to claim 16, Davis shows in Figure 5 that the first air path (41) before passing through the opening (30) is provided above the second air path (24).
10.     Regarding to claim 17, Davis shows in Figure 5 that the air blower (36) is provided closer to the outlet than to the opening (30).
11.     Regarding to claim 18, Davis discloses a partition (60) partitioning the first air path (41) before passing through the opening (30) and the second air path (24).
12.     Regarding to claim 19, Davis discloses the air flowing through the first air path (41) flows through a first chamber (28) and a second chamber (12), and the air (24) flowing through the second air path flows through the second chamber (12).
13.     Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (4,759,196) in view of Abthoff et al (5,256,103), as applied supra, and further in view of Nagata et al (2014/0224127 A1).
14.     Davis discloses a pair of filters (18) for a heat exchanger (16) and not a humidification filter.  Nagata et al disclose a humidification filter (51 in Fig. 3) rotating from a water tank (52) (see paragraphs 0086 & 0087).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the filter (18) of Davis by a humidification filter (51) as taught by Nagata et al so that when the humidification filter rotates, air passing through the filter would effectively absorb enough water.
Response to Amendment
15.     Applicant's arguments filed on November 16, 2022 have been fully considered but they are not persuasive. 
16.     Applicant argues that the cited reference Davis shows in Figure 5 that the structure of the divider (60) having the rotation axis located in the middle of the divider (60) and not at the end of the divider where the rotation axis is located, as now amended.
          The Examiner now drops the 102(a)(1) rejection and still maintains Davis as the primary reference under the 103 rejection of the claims to show: 
Davis discloses an air conditioner (72 in Fig. 5) comprising: an air blower (36) configured to take air (41) from an inlet (54), and to blow the air from an outlet (30); a filter (40) configured to purify the air (41); a first air path (41) and a second air path (24) in which the air purified by the filter is blown; a pair of filters (18) of a heat exchanger (16) provided in the second air path (24), and configured to humidify the air taken into the second air path (24); and a divider (60) provided on the first air path and configured to adjust the air traveling from the first air path (41) toward the second air path (24).
Davis shows in Figure 5 that the divider (60) has the rotation axis located in the middle of the divider (60) instead of being at the end of the divider where the rotation axis is located.  
          The Examiner newly introduces Abthoff et al (5,256,103) as the secondary reference in combination with Davis under the 103 rejection of the claims to show:
Abthoff et al disclose a ventilation arrangement for the interior of a vehicle air conditioning unit having a divider (32 in Fig. 1) wherein the rotation axis is located at the end of divider (see 32 in Fig. 1, col. 4, lines 7-21).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the divider (60) of Davis to have a rotation axis located at the end of the divider as taught by Abthoff et al since it is well known in the art that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
17.     Applicant’s arguments with respect to claims 1, 8, 9, 11 and 13-20 have been thoroughly considered but are moot in view of the new rejection, as discussed above.

18.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
19.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 28, 2022